Citation Nr: 0020040	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for speech impediment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision that denied service 
connection for bilateral hearing loss and speech impediment.



FINDINGS OF FACT

1.  The veteran had bilateral hearing loss prior to entry 
into service as demonstrated by the report of his medical 
examination for enlistment into service.

2.  The preservice bilateral hearing loss increased in 
severity during service.

3.  The veteran had a congenital cleft lip and palate defect 
that caused speech impediment prior to service and the speech 
impediment underwent no increase in service.


CONCLUSIONS OF LAW

1.  Preservice bilateral hearing loss was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999).

2.  Preservice congenital cleft lip and palate defect with 
speech impediment was not aggravated by active service or the 
service-connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from August 1973 to August 
1997.

Service medical records show that the veteran underwent a 
medical examination for enlistment in July 1973.  Audiometric 
testing showed, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
75
75
65
75
75

Decreased hearing was found.  It was noted that he did not 
wear a hearing aid.  The report of this medical examination 
notes a history of surgeries on the roof of the mouth for 
long standing difficulties with cleft palate disease.  

Service medical records show that the veteran underwent 
speech therapy consultation in March 1975.  It was noted that 
he had difficulty pronouncing certain sounds and he was 
recommended for 2 weekly lessons of speech therapy.

The veteran underwent an ENT (ears, nose, throat) 
consultation in service in April 1991.  It was noted that his 
hearing had decreased since August 1990.  He was using a 
hearing aid.

Service medical records show that the veteran was seen in the 
Speech Pathology Clinic in 1995 and 1996.  A report of 
therapy in February 1995 notes that he had improved his 
speech on the production of certain letters in words and 
sentences with the correct placement of his tongue during the 
production of certain letters.  He was recommended to 
continue working on the production of other letters.  A 
report of therapy in July 1995 notes that he had multiple 
operations in the past for correction of VPI (velopharyngeal 
insufficiency), including 2 pharyngeal flaps, the last one in 
December 1973.  It was noted that he had profound left ear 
hearing loss and mild right ear hearing loss.  The assessment 
was moderate speech deficit with reduced intelligibility of 
speech secondary to VPI and compensatory articulation that 
was complicated by significant hearing loss.  He was referred 
to plastic surgery for consideration of flap surgery, and if 
surgery is performed, for reevaluation for speech therapy.

In November 1995, the veteran underwent superior based 
pharyngeal flap for cleft lip and palate defect with 
velopharyngeal incompetence.

A report of speech therapy in February 1996 notes that the 
veteran had status post cleft palate disease corrected a 
number of times and revised multiple times in the past.  It 
was noted that he had had a number of pharyngeal flaps, most 
unsuccessful.  The last attempt to correct VPI was in 
November 1995.  He was recommended for intense speech 
therapy.  

A report of speech therapy in April 1996 notes that the 
veteran had improved speech with surgery in November 1995 and 
that he continued to have some difficulties.  It was noted 
that no further surgical intervention was warranted as 
surgery would not improve his speech.

The veteran underwent a service department medical 
examination in November 1996.  It was noted that he had been 
born with a cleft palate and hair lip that had been 
surgically corrected.  It was noted that he had undergone 
several operations since then.

Service medical records show that the veteran underwent a 
medical examination for retirement from service in April 
1997.  Audiometric testing showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
50
55
LEFT
90
90
99
90
95

The veteran underwent VA medical examinations in 1997.  On 
audiometric evaluation in November 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
45
50
LEFT
85
90
105
95
105

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  It was noted that he had mild right ear hearing loss 
and profound left ear hearing loss.

On VA general medical examination in December 1997 it was 
noted that the veteran had speech impediment that existed 
prior to entry into service.  He gave a history of speech 
impediment secondary to palate deformity that existed prior 
to service.

The veteran testified by way of videoconference before the 
undersigned in August 1999.  His testimony was to the effect 
that his preservice hearing loss had worsened in service due 
to exposure to the loud noises of guns and airplane engines, 
and that the worsening hearing loss had aggravated his 
preservice speech impairment.



B.  Legal Analysis

The veteran's claims for service connection for bilateral 
hearing loss and speech impairment are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The evidence shows that the veteran currently has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if the hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).

The report of the veteran's medical examination for 
enlistment into service shows that he underwent audiometric 
testing that showed decreased hearing.  By some medical 
authorities, decibel thresholds of 0 to 20 represent normal 
hearing, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Under this criteria, the veteran had bilateral hearing loss 
prior to entry into service as demonstrated by decibel 
thresholds of both ears on audiometric testing at that time.

The question now for the Board to determine is whether the 
preservice bilateral hearing loss increased in severity 
during service.  The average pure tone decibel loss at 500, 
1000, 2,000, 3,000, and 4,000 hertz of the right and left 
ears at the time of the audiometric testing at the time of 
entry into service was around 25 and 73, respectively.  At 
the time of the audiometric testing at the time of the 
medical examination for retirement from service in April 
1997, these averages at 500, 1000, 2000, 3,000, and 4,000 
hertz were around 36 and 96, respectively, indicating a 
significant increase of hearing impairment.  Hence, the Board 
finds that the veteran's preservice bilateral hearing loss 
was aggravated by service and that service connection is 
warranted for this condition.

With regard to the speech impediment, the medical evidence 
reveals that the veteran has congenital cleft lip and palate 
defect and that this condition causes his speech impediment.  
The report of his medical examination for enlistment into 
service corroborates the presence of this condition and the 
overall evidence clearly shows that this condition preexisted 
his entry into service. 

Service connection is not warranted for a congenital 
condition unless it was aggravated by service.  38 C.F.R. 
§ 3.303(c).  Service medical records reveal that the veteran 
underwent speech therapy for speech impediment due to VPI and 
that he has undergone various surgeries for this condition 
since childhood with limited success with regard to 
correction of his speech impediment.  While service documents 
and the veteran's testimony indicate that the veteran's 
bilateral hearing loss may complicate the therapy for the 
speech impediment, it is the VPI that causes the speech 
impediment and not the hearing loss.  Nor do the service 
medical records show that there was any increase in the 
severity of the speech impediment in service.  The service 
medical records show improvement of the speech impediment in 
service by surgery, and that any further correction of the 
speech impediment due to VPI by surgery or additional speech 
therapy was unlikely.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for speech impairment.  Hence, this claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for speech impediment is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

